United States Court of Appeals
                                 For the First Circuit
                                     _____________________

No. 19-1677

                     CHRISTOPHER CASTAGNA; GAVIN CASTAGNA,

                                       Plaintiffs - Appellees,

                                                 v.

                    HARRY JEAN; KEITH KAPLAN; DARAN EDWARDS,

                                     Defendants - Appellants,

 JEAN MOISE ACLOQUE; GARY BARKER; MICHAEL BIZZOZERO; TERRY COTTON;
  RICHARD DEVOE; JON-MICHAEL HARBER; CLIFTON HAYNES; GAVIN MCHALE;
KAMAU PRITCHARD; WILLIAM SAMARAS; STEPHEN SMIGLIANI; ANTHONY TROY;
         JAY TULLY; BRENDAN WALSH; DONALD WIGHTMAN; JAMES DOE,
   Individually; JOHN DOE 1; JOHN DOE 2; JOHN DOE 3; JOHN DOE 4; JOHN DOE
5; JOHN DOE 6; JOHN DOE 7; JOHN DOE 8; JOHN DOE 9; JOHN DOE 10; JOHN DOE
                               ,11; JOHN DOE 12

                                           Defendants.
                                       __________________

                                               Before

                                        Lynch and Kayatta,
                                          Circuit Judges.
                                       __________________
                                       ORDER OF COURT

                                       Entered: July 2, 2021

        Christopher and Gavin Castagna seek recall of the mandate in this case. We have inherent
authority to recall a mandate in "extraordinary circumstances." Calderon v. Thompson, 523 U.S.
538, 549 (1998). Few cases present such circumstances. See Kashner Davidson Sec. Corp. v.
Mscisz, 601 F.3d 19, 22 n.4 (1st Cir. 2010) (collecting cases). "The sparing use of the power
demonstrates it is one of last resort, to be held in reserve against grave, unforeseen contingencies."
Calderon, 523 U.S. at 549. The Castagnas have not come close to meeting their burden.

        In the decision the Castagnas seek to revisit, we held that three Boston police officers were
entitled to qualified immunity when, without a warrant, they entered the open door to Christopher
Castagna's apartment after observing apparently underage drinkers exiting the premises. Castagna
v. Jean, 955 F.3d 211, 214-15, 222-24 (1st Cir. 2020). We reached this conclusion because at the
time of the search, "there was no clearly established law that the officers' entrance into the
apartment fell outside of the scope of the community caretaking exception" to the Fourth
Amendment's warrant exception. Id. We cited a number of cases predating the search that held
such searches were in fact lawful. Id. at 223 (citing United States v. Quezada, 448 F.3d 1005,
1007 (8th Cir. 2006); United States v. Rohrig, 98 F.3d 1506, 1520-23 (6th Cir. 1996); United States
v. York, 895 F.2d 1026, 1029-30 (5th Cir. 1990)); see also MacDonald v. Town of Eastham, 745
F.3d 8, 14 (1st Cir. 2014) (holding that officers who entered home under community caretaking
exception were entitled to qualified immunity because unlawfulness of conduct was not clearly
established).

        The Supreme Court's decision in Caniglia v. Strom, 141 S. Ct. 1596 (2021), which held
that police officers may not always enter a home without a warrant to engage in community
caretaking functions, id. at 1599-1600, does not alter our holding. To defeat the officers' assertion
of qualified immunity, the Castagnas must show that the officers' conduct was clearly established
as unlawful in 2013. See District of Columbia v. Wesby, 138 S. Ct. 577, 589 (2018). "Clearly
established means that, at the time of the officer's conduct, the law was sufficiently clear that every
reasonable official would understand that what he is doing is unlawful." Id. (quoting Ashcroft v.
al-Kidd, 563 U.S. 731, 735 (2011) (quotation marks omitted). "The precedent must be clear
enough that every reasonable official would interpret it to establish the particular rule the plaintiff
seeks to apply. Otherwise, the rule is not one that 'every reasonable official' would know." Id.
(citation omitted). As controlling authority in this Circuit establishes, in 2013 there was no clearly
established rule preventing the officers from entering the apartment. See MacDonald, 745 F.3d at
14.

        The Castagnas have not shown that our decision was erroneous, much less demonstrated
their entitlement to extraordinary relief. The motion is denied.




                                                       By the Court:

                                                       Maria R. Hamilton, Clerk

cc:
Benjamin L. Falkner
James B. Krasnoo
Paul Joseph Klehm
Nicole Marie O'Connor
Erika Paula Reis
Katherine Nowland Galle